DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 9/19/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because two of the non-English language references (NPL citation numbers 1 and 2) do not include a concise explanation of the relevance or a translation, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The balance of the references submitted on the IDS in question have been considered by the Examiner.

 Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 12 is objected to because of the following informalities: line 2 of the claim recites “adding to the dough or batter” and this should instead recite “adding to a dough or batter” as this is the first recitation of dough or batter in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 15-23, and 31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Van Winckel (USPA 2011/0097440), and as evidenced by Olesen et al. (WO 94/04035), all previously made of record by the Examiner.
Regarding amended Claims 12, 15-23, and 31, Van Winckel teaches a method of preparing a bakery product comprising adding to a batter or dough before baking: a first enzyme which is a thermophilic serine protease having an optimum activity higher than 70°C and higher than 80°C, where the protease is preferably a Taq protease, isolated from Thermus aquaticus LMG8924, such as aqualysin I, where the first enzyme is a thermophilic serine protease wherein the ratio between the protease activity at optimum temperature and the protease activity at 25°C is higher than 10 and higher than 15, and is an alkaline or neutral protease, and at least one second enzyme which is a lipase (Paragraphs 22-29, 33, 35, 55, 59). Van Winckel teaches the Taq protease is preferably added to the flour at 350 to 700 units/100kg of flour (Paragraph 29), which is squarely within the claimed range. Since Van Winckel teaches lipase enzymes can be added along with the protease, as set forth above, the lipase enzymes would inherently be either a triacylglycerol lipase or triacylglycerol acylhydrolase as defined by enzyme entry EC 3.1.1.3, as evidenced by Olesen who teaches that lipase (EC 3.1.1.3) is an enzyme belonging to the glycerol ester hydrolases, which catalyzes hydrolysis of ester bonds in triglycerides. It is noted that Claims 12 and 31 do not require any specific type of lipase or amount thereof. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Winckel (USPA 2011/0097440) in view of Olesen et al. (WO 94/04035), all previously made of record by the Examiner.
Regarding previously amended Claims 27-30, Van Winckel is relied upon as above and teaches the second enzyme can be a lipase, as set forth previously.
Regarding Claims 27-30, Van Winckel teaches the claimed first enzyme/thermophilic serine protease in amounts within the claimed ranges, and teaches using lipase along with the protease.
Olesen teaches of methods of preparing dough improvers using lipases (Page 2, lines 30-36) and teaches adding lipase to bread doughs (Page 3, lines 5-10). Olesen teaches that the addition of lipase results in an increased volume and improved softness of a baked product in addition to improved anti-staling effect (Page 4, lines 20-35). Olesen teaches that the lipases of the invention can be sourced from microbial sources, including Rhizomucor miehei (Page 6, lines 35-39), which Applicant discloses as a suitable lipase. Lastly, Olesen also teaches adding proteases along with the lipase in the disclosed bread improver compositions, where the additional enzymes are also preferably from microbial origin as well (Page 9, lines 1-10). Therefore, since Oleson teaches the use of the specific microbial lipases disclosed by Applicant for use in dough improver compositions for increased volume, improved softness and anti-staling benefits, one of ordinary skill in the art would have reasonably expected the baked products comprising the claimed protease and lipase would have functioned as claimed, absent any teaching to the contrary.  

Response to Arguments
The 112 rejections previously set forth have been withdrawn in light of Applicant’s amendments to the claims. Upon further consideration of Applicant’s claims, it has been determined that Claim 25, which positively recites that the second enzyme is one of the claimed lipases, combined with the claimed amounts of the particular lipases as recited in Claim 12, is allowable. The Examiner is prepared to rejoin the product claims and would be prepared to allow the product claims if Claim 1 is amended similarly to Claim 25 and require the second enzyme to be one of the claimed enzymes. In this regard, the Examiner notes that the third clause of Claim 3 (reciting that the second lipase is one of the claimed lipases) could be moved into Claim 1 and deleted in order to resolve the issues discussed above. In addition, Claim 13 should be reviewed for 112 2nd issues as it is unclear whether the claim is to a dough or batter or a baked product prepared from the dough or batter. In any case, the Examiner is prepared to discuss any potential amendments with Applicant in order to move the application along to allowance. The Examiner also notes that the IDS issue should also be resolved prior to allowance of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	10/14/2022